Citation Nr: 1712680	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-08 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for Barrett's esophagitis.

5.  Entitlement to service connection for right lower extremity peripheral neuropathy.

6.  Entitlement to service connection for left lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1969.  He was on active duty for training from December 1966 to May 1967, and had additional periods of inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July 2010 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

When this case was last before the Board in December 2015, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.

Regarding the Veteran's claim for service connection for a lower back disability, the record shows the Veteran has been diagnosed with degenerative joint disease and scoliosis of the thoracolumbar spine, as well as lower back pain.

The Veteran contends his lower back disability is related to labor-intensive work he performed in service as a member of a weapons load crew manually lifting aircraft weaponry and other equipment.  He has specifically contended he suffered an injury in late 1970 to his left lower back, which caused piercing pain.  He asserted that he informed his supervisor of the pain but did not seek treatment and continued working.  He has contended he intermittently experienced pain in the same location he injured in service, and that these symptoms developed into a chronic lower back disability.

October 2003 medical records showed the Veteran reported having problems with his back for a long period of time.  The Veteran reported that while at work several days prior, his back began spasming and became very tender in the lower lumbosacral and paraspinous muscle areas.  He reported having similar episodes before and dated his back problem to the early 1980s.  He reported there was no acute injury, except possibly when he was in the service.

In a February 2004 Disability Determination Evaluation report relating to a claim for Social Security Administration (SSA) benefits, it was documented the Veteran had longstanding and progressive lower back pain.  The Veteran reported that in the 1980s he developed a very low level, slowly progressive low back pain primarily affecting the left lumbar region, and that it had not ever been associated with any known trauma.  The Veteran reported that about 3 years prior to the evaluation, he had begun having increased lower back pain.

The Board notes correspondence from SSA indicated the records relating to the Veteran's claim for SSA benefits had been destroyed.

In response to his November 2009 claim, the Veteran was afforded a VA spine examination in May 2010.  The examiner noted the Veteran's claims file was not available for review but that a separate VA form indicated the Veteran's service treatment records (STRs) showed no complaints relating to back symptoms.  The examiner noted the Veteran's report that he had chronic back problems but had not sought treatment during active duty.  The examiner concluded that because the Veteran received no treatment during service, he was unable to find any correlation between the Veteran's back problems and active duty.

In a June 2010 addendum opinion, the examiner stated he had reviewed the Veteran's claims file, and that the STRs showed no abnormality relating to the Veteran's back.  The examiner noted the Veteran's report he had been receiving SSA benefits due to his back condition since 2003, and that he had received treatment at a VA Medical Center (VAMC) in September 2009 for back pain.  The examiner acknowledged statements submitted by other individuals in support of the Veteran's claim, but stated that upon review, he found no statement indicating the Veteran had back symptoms at the time he separated from the military.  Therefore, the examiner stated, it was not likely the Veteran's lower back problems were secondary to active duty.

In February 2014, the Board remanded the Veteran's claim for an additional VA medical opinion after determining the May 2010 examiner had failed to adequately address the Veteran's lay reports of in-service back symptoms.

An additional VA medical opinion was obtained in March 2014.  The examiner stated he had reviewed the Veteran's claims file and found that the Veteran's entry and exit physical and reports of medical history were negative for back problems.  The examiner noted the lay statements by the Veteran and others of record describing the Veteran's labor-intensive in-service work and asserting the existence of back problems since service.  The examiner noted a May 2010 X-ray showed mild degenerative joint disease and scoliosis.  The examiner also noted the record showed the Veteran received treatment from a chiropractor in the early 1980s, but stated this was still at least 10 years after discharge from the military.  The examiner concluded that upon a review of the evidence and the noted timeline, it was less likely than not the Veteran's back condition was secondary to his active duty.

In an April 2014 statement, the Veteran asserted he could not remember what his previous VA examiner had asked him about his in-service back symptoms, but that he would like a chance to explain the history of his symptoms to a VA examiner.

In August 2014, the Board again remanded the Veteran's claim after finding the VA examiner had not specifically addressed the Veteran's reports of low back symptoms in service and had not provided reasons for rejecting those reports.  The Board stated that, on remand, an additional examination should be afforded if the examiner determined one was warranted.

In a November 2014 and March 2015 statements, the Veteran again asserted he wished to be scheduled for an additional VA examination in order to explain his history of back symptoms to a VA examiner.

An additional VA medical opinion was obtained in July 2015.  The examiner first stated an additional examination was not required as she had found no evidence showing a back injury was incurred during service and there was a gap of at least 5 years from separation of service to the Veteran's reported symptoms.  The examiner noted that in January 1968, at entry, and in January 1969, at separation, the Veteran reported he was in "excellent health" and denied any recurrent back conditions, and his examinations were normal.  The examiner acknowledged buddy statements asserting the Veteran had a long history of back issues, and that he engaged in labor-intensive work during service.  She noted the Veteran's own statements and those of his wife indicated an onset of lower back discomfort more than 5 years after service.  She further noted the February 2004 disability evaluation report discussed above, in which the Veteran reported an onset of low back pain in the early 1980s, at least 5 years following discharge.  The examiner concluded that despite having a labor-intensive position during service, there was no documentation to validate an injury received while in service, and separation medical records indicated excellent health and no recurrent back issues.  She stated that due to the gap between service and the reported onset of the Veteran's symptoms, his back condition was less likely than not attributable to his service.

In a July 2015 statement, the Veteran expanded upon his history of lower back symptoms.  He explained he first experienced piercing pain in his left lower back caused by an injury during inactive duty for training in late 1970.  He stated he experienced severe pain in the same area about 6 months after discharge in 1976.  He stated he did not go to a doctor but instead treated himself with bed rest.  He stated about 2 years later, in 1978, he tried to work for a building contractor but only lasted 2 days because his back could not take the heavy lifting or the pace of the work.  He stated his next job was at a hospital in 1982, but that he had to resign after 8 months because of constant back pain and spasms in the same location in his left lower back.  He further stated his back injuries over the years had always been in the left lower back exactly where he felt pain during training in late 1970.

In December 2015, the Board again remanded the Veteran's claim after noting he had requested the claim be remanded for consideration of his July 2015 statements by the Agency of Original Jurisdiction (AOJ).

The Board first notes the July 2015 VA examiner determined there was no evidence to validate the occurrence of a lower back injury during service, but provided no specific reason for rejecting the Veteran's lay reports.  In addition, the examiner failed to address October 2003 medical records, dated 6 years prior to the Veteran's filing of the present claim, in which he reported his symptoms could have been associated with an acute injury from "when he was in the service."  The Board further notes the Veteran has submitted multiple requests for an additional VA examination, stating he wished to explain the history of his back symptoms to a VA examiner.  In this regard, the Board notes the Veteran's last VA spine examination was conducted in May 2010, nearly 7 years ago.  As such, the current diagnoses applicable to his lower back, and thus any potential medical connection between his current symptoms and his reported in-service injury, are unclear.  The Board also notes no VA examiner has addressed the Veteran's fuller, July 2015 explanation of the history of his lower back symptoms.

Under these circumstances, the Board finds an additional remand is warranted in order to afford the Veteran a contemporaneous VA examination addressing the nature and etiology of his lower back disability.

The Board briefly notes in a January 2013 statement, the Veteran asserted an alternate theory in support of his claim for service connection for his lower back disability.  Specifically, the Veteran asserted that difficult manual labor while growing up on a farm weakened his back, and that his already-weakened back was aggravated by his labor-intensive in-service work.  In this regard, the Board notes a veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).  The Board notes there are no medical records showing any lower back condition or symptoms pre-dated service.  The record shows that at the time of his January 1968 enlistment, the Veteran reported being in excellent health, and denied any recurrent back symptoms, and his spine and musculoskeletal evaluations were normal.  Upon a review of the foregoing, the Board finds there is currently no clear and unmistakable evidence that any lower back condition existed prior to the Veteran's service.  As such, his back is presumed to have been in sound condition at the time of enlistment, and the examiner on remand will not be instructed to address whether any pre-existing condition was aggravated by the Veteran's service at this time.
 
With regard to the Veteran's remaining claims, in its December 2015 remand, the Board noted the claims had been denied in a February 2015 rating decision, and that the Veteran had submitted a notice of disagreement (NOD) in March 2015, but that no statement of the case (SOC) addressing the claims had been issued.  As such, the RO was instructed to issue an SOC addressing the claims.  However, to date, no SOC has been issued.  Accordingly, an additional remand is necessary for issuance of the required SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner who has not previously performed an examination or proffered an opinion in this case, to determine the nature and etiology of all lower back disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed and a complete history should be elicited from the Veteran.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all lower back disabilities present during the period of the claim.  

For each identified lower back disability, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service.

In providing this opinion, the examiner must address the Veteran's competent lay statements to the effect that he experienced piercing pain in his left lower back during training in late 1970, and experienced severe back pain in 1976, 1978, 1982, and on other occasions, in the same area in his left lower back, which developed into his current, chronic lower back problems.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should issue an SOC addressing the issues of entitlement to service connection for type II diabetes mellitus, skin cancer, Barrett's esophagitis, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy, if the claims cannot be granted.  Thereafter, the Veteran and his representative should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response to the SOC.  The RO or the AMC should advise the Veteran these claims will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects an appeal.

4.  The RO or the AMC should also undertake any other development determined to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




